IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-41494
                            Summary Calendar



ENRIQUE RAMIREZ, JR.,

                                              Petitioner-Appellant,

versus

ERNEST V. CHANDLER, Warden,

                                               Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                             (1:01-CV-541)
                         --------------------
                              May 1, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Enrique Ramirez, Jr., federal prisoner #

53450-146, contends that the Parole Commission’s (the Commission)

execution   of   his   sentence   violates   his   constitutional   rights

because he was illegally charged in five different indictments for

drug transactions that were part of a single drug conspiracy.           He

also contends that he illegally received consecutive sentences for

one offense.

     Although Ramirez insists that he is challenging the manner in

which his sentence is being executed, he is actually seeking to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
have his convictions vacated based on the preparation of allegedly

constitutionally    defective   indictments    and   prosecutorial

misconduct.   As Ramirez is clearly challenging the validity of his

conviction, the proper procedural vehicle for pursuing his claims

is 28 U.S.C. § 2255.    As Ramirez acknowledges, however, he has

unsuccessfully filed a § 2255 motion before, and he has also been

denied authorization to file such a motion successively.

     Even though a remedy under § 2255 appears to be unavailable to

Ramirez at this time, he still has failed to demonstrate that his

§ 2255 remedy was ineffective or inadequate when it was available.

See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001).   Thus, he is not entitled to pursue relief pursuant to 28

U.S.C. § 2241 either.   See Pack v. Yusuff, 218 F.3d 448, 452 (5th

Cir. 2000); Reyes-Requena, 243 F.3d at 901-02.

AFFIRMED.




                                 2